Citation Nr: 0632039	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  05-01 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for a right shoulder 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel

INTRODUCTION

The appellant served as a member of the Alabama Air National 
Guard and completed her initial period of active duty for 
training (ACDUTRA) during March to May 1990, with subsequent 
verified active duty from February to March 1991.  

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in May 2003, which 
denied the claims.

The veteran provided testimony at a Travel Board hearing 
conducted by the undersigned Veterans Law Judge in June 2005, 
a transcript of which is of record.  At her hearing, the 
veteran indicated that she was withdrawing her appeal for 
service connection of congestive heart failure and uterine 
fibroids.  Thus, the Board lacks jurisdiction to address 
these issues.  38 C.F.R. § 20.204 (2006).

The issue of entitlement to service connection for a right 
shoulder condition is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  Allergic rhinitis/sinusitis was not shown in active 
service.




CONCLUSION OF LAW

Allergic rhinitis/sinusitis was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 101, 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.6, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate her 
claim, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in a March 2003 letter, prior to the decision 
on appeal, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate the 
claims for service connection, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence that was relevant to the claim.  Another letter 
providing that information was mailed in April 2004.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private treatment records, 
a VA examination report, and the transcript of her hearing.   

As discussed above, the VCAA provisions have been considered 
and complied with.  The Board finds that the veteran was 
notified and aware of the evidence needed to substantiate her 
claim, the avenues through which she might obtain such 
evidence, and the allocation of responsibilities between 
herself and VA in obtaining such evidence.  There is no 
indication that there is additional evidence to obtain, there 
is no additional notice that should be provided, and there 
has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Active service includes any period of active duty for 
training (ACDUTRA) during which the individual was disabled 
from a disease or an injury incurred in the line of duty, or 
a period of inactive duty training during which the veteran 
was disabled from an injury incurred in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  Further, ACDUTRA includes full-time duty in the 
Armed Forces performed by the Reserves for training purposes.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty 
training includes duty prescribed for the Reserves.  38 
U.S.C.A. § 101(23)(A).  Reserves includes the National Guard 
of the United States.  38 U.S.C.A. § 101(26), (27).  Duty, 
other than full-time duty, performed by a member of the 
National Guard of any State, is considered to be inactive 
duty training.  38 C.F.R. § 3.6(d)(4).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

In this case, the veteran contends that she began suffering 
from allergic rhinitis/sinusitis during basic training in 
1990.  Review of her service medical records dating from 1989 
to 2002, reveal that she reported allergies to animal hair, 
dust, and pollen on her March 1989 enlistment examination.  
Other than repeating this history on the medical history 
portions of subsequent examinations, the service records are 
silent for any complaints, treatment, or diagnosis of 
allergic rhinitis or sinusitis.  

The March 2003 VA examination noted the veteran reporting 
that the warehouse where she worked was very dusty and she 
has experienced an increase in headaches and congestion.  The 
examiner diagnosed allergic rhinitis.

In light of the lack of evidence of treatment or findings of 
the claimed disorder in service, the claim for service 
connection for allergic rhinitis/sinusitis must be denied.  
See Hickson, supra; see also 38 C.F.R. § 3.303. 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to service connection for allergic 
rhinitis/sinusitis is denied.


REMAND

In the case at hand, the veteran asserted that her right 
shoulder was injured during active duty between 1997 and 
1999.  Service medical records indicate treatment for right 
shoulder pain on November 24, 1991 after carrying a heavy 
duffle the 
previous day.  No other right shoulder injury is noted in the 
record, although she was treated for a left shoulder injury 
in December 1999.  All records surrounding that treatment 
clearly referenced the left shoulder.  

No attempt to verify the veteran's ACDUTRA or INACDUTRA dates 
has been made.  Thus, remand is required to verify whether 
the veteran was on ACDUTRA or INACDUTRA during November 23 
and 24, 1991.  In addition, attempts to verify whether the 
veteran was on active duty between 1997 and 1999, or ACDUTRA 
should also be made.  She stated that she was stationed at 
Maxwell Gunner for a year and a half during that time.  If an 
additional period of active duty is verified during that 
time, medical records associated with it should also be 
obtained.

If service from November 23 to 24, 1991 is verified, or 
service from 1997 to 1999 is verified and reveals a right 
shoulder injury, the RO should schedule a VA examination to 
determine the etiology of any current right shoulder 
condition. 

The Board notes that the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As remand is otherwise required, 
corrective notice should be provided in accordance with 
Dingess, supra.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the issue is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that advises the 
veteran that a disability rating and 
effective date will be assigned if service 
connection is awarded, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The RO should obtain the names and 
addresses of all VA and non-VA medical 
care providers who treated the veteran for 
a right shoulder or allergic rhinitis 
condition since February 2002.  After 
securing the necessary release, the RO 
should obtain these records.

3.  The RO should verify whether the 
veteran served on ACDUTRA or INACDUTRA on 
November 23-24, 1991 through official 
channels.  In addition, the RO should 
attempt to verify whether the veteran 
served on active duty, or ACDUTRA for an 
18 month period from 1997 to 1999.

Any records or information obtained must 
be made part of the claims folder.  The 
search effort should be documented in the 
claims folder and if any such effort 
produces negative results, documentation 
to that effect should be placed in the 
claims file.  

4.  If, and only if, the November 23-24, 
1991 period of service is verified, and/or 
the 1997-1999 period of service is 
verified and reveals a right shoulder 
injury, then the veteran should be 
scheduled for a VA examination to 
determine whether any current right 
shoulder condition is related to service, 
to include verified periods of ACDUTRA or 
INACDUTRA.  The claims folder must be made 
available to and reviewed by the examiner.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


